Title: To Thomas Jefferson from William C. C. Claiborne, 29 January 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear  Sir,
                     New-Orleans Jany 29h 1805.
                  
                  I have forwarded a Commission as Councillor to Doctor John Sibley; he is certainly a Man of Information, & is capable of making a good Member of the Legislature.
                  I must confess that I felt trust on seeing the Paragraph concerning the Doctor, which I enclosed you by the last Mail—My personal Acquaintance with him is limited, but as an interesting Correspondent I had respected him, & formed an opinion, that he was a worthy Member of Society.—Upon further enquiry, I find the paragraph forwarded to you not correct;—I learn that the Doctor is not happy in domestic Life, and that as a husband his Conduct is not approved; indeed it has been such as to have lessened his standing in society, but in other respects I have not understood, that his private Character is exceptionable.
                  The other blank Commission I have filled up with the Name of Doctor William Flood of this City, a Native of Virginia; a man of a cool head and an honest heart who loves his Country, his Government and Laws.—Two or three ancient Louisianians were indirectly consulted, in order to know how far a Seat in the Council would be agreeable; But I found that until the result of the Memorial to Congress was known, they were unwilling to become Legislators.
                  There are a few discontented Men here, who incessantly labour to keep the Territory in a State of Inquietude—finding that the Council could not be defeated, their opposition was immediately turned against me.—I had anticipated the Attack, but really it has been more severe and injurious, than I supposed even the malignity of my enemies would have permitted; The pieces against me, accompanied with my explanations are forwarded to the Secretary of State, which I hope will receive your perusal, & that thro’ the Secretary, you will do me the honor to convey your Impressions upon the subject.
                  There is no doubt here, but that Messrs. Livingston & Clark are the Leaders of the opposition to me, & their ill-will is excited by a knowledge which they have of my dislike to them and all their measures—
                  Livingston & Clark both possess Talents, and the latter much wealth;—they are also great Intriguers, and will probably do me injury (by their Writings) in the United States:—But their opposition, will in this City, be in the end serviceable to me.
                  My health is again becoming precarious;—I am fearful my Constitution is not yet adapted to this Climate, and that I shall very soon for want of health, be compelled to relinquish my office, & retire to a more northern Climate.
                  I pray you Sir to accept the best wishes of Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               